Case 2:20-cv-08706-SVW-JC Document 27 Filed 11/16/20 Page 1 of 2 Page ID #:288

                                                                    JS-6
  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13                           UNITED STATES DISTRICT COURT
 14           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 15
 16    RED PILL VR, INC., a Delaware       CASE NO. 2:20-cv-08706-SVW-JC
       corporation,
 17
 18           Plaintiff,                   ORDER TO SUBMIT MATTER
 19      v.                                TO ARBITRATION

 20                                     Complaint Filed: September 22, 2020
       REDPILL CANADA VR, INC., a Trial Date:             None
 21    Canadian    corporation;  MARC-
       ANTOINE PINARD, an individual; District Judge: Hon. Stephen V. Wilson
 22    DOMINIQUE         ROUSSY,     an Magistrate Judge: Hon. Jacqueline
       individual;              JEREMY                    Choolijian
 23    COOPERSTOCK, an individual;
       AND PARMINDER SINGH, an
 24    individual,
 25           Defendants.
 26
 27
 28
       Case No. 2:20-cv-08706-SVW-JC
Case 2:20-cv-08706-SVW-JC Document 27 Filed 11/16/20 Page 2 of 2 Page ID #:289



  1          Upon considering the parties’ Stipulation to Submit Matter to Arbitration and
  2   Stay Proceedings (the “Stipulation”):
  3          IT IS HEREBY ORDERED THAT
  4          1.      The parties shall comply with the Dispute Resolution provision in
  5   paragraph 13(g) of the Development Services Agreement (the “Arbitration
  6   Provision”), attached to the Stipulation as Exhibit A.
  7          2.      Pending the final resolution of this matter pursuant to the Arbitration
  8   Provision or by a settlement agreed upon by the Parties, this action is hereby
  9   dismissed without prejudice.
 10          3.      The case is moved to the Court's inactive calendar.
 11
 12          November 16, 2020
      DATED:___________                       ______________________________
                                              Hon. Stephen V. Wilson
 13                                           United States District Court Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       Case No. 2:20-cv-08706-SVW-JC
